 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1715 
In the House of Representatives, U. S.,

November 17, 2010
 
RESOLUTION 
Congratulating Joe Paterno on his 400th win as Penn State Nittany Lions football coach. 
 
 
Whereas Joe Paterno reached the milestone of 400 wins as head coach on November 6th, 2010; 
Whereas Joe Paterno has served the Pennsylvania State University (Penn State) with honor and distinction for 60 years since starting as an assistant coach in 1950; 
Whereas in 2009, the graduation rate of Joe Paterno’s players was 89 percent, and the graduation success rate was 85 percent—both of which were the greatest among all football teams in the final 2009 Associated Press Top 25 poll; 
Whereas the legacy Joe Paterno has left at Penn State reaches far beyond football, as he has personally given millions of dollars to the university and raised hundreds of millions more for the library and need-based scholarships; 
Whereas Joe Paterno has been very active in the community as a strong supporter of the Pennsylvania Special Olympics and a national spokesperson for the Charcot-Marie-Tooth Association; 
Whereas Joe Paterno has more wins as head coach than any other in NCAA Division 1A FBS history, surpassing legendary coaches Bear Bryant in 2001 and Bobby Bowden in 2008; 
Whereas Penn State is one of just seven teams with more than 800 wins in its history, and Joe Paterno has been active with the program for 692 of those games over 60 seasons with an amazing record of 504–181–7 (72.8 percent); 
Whereas among Joe Paterno’s accolades in 45 years as head coach are two National Championships, seven undefeated seasons, 23 finishes in the top 10 rankings, and three Big Ten Conference Championships since joining the conference in 1993; 
Whereas Joe Paterno has 24 bowl game wins and 36 bowl game appearances, both of which are the most of any coach in history; and 
Whereas Joe Paterno’s continued dedication to his players and emphasis on academic integrity and education has resulted in Penn State fostering 15 Hall of Fame Scholar-Athletes, 34 first-team and 44 overall Academic All-Americans, and 18 NCAA Postgraduate Scholarship winners: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Joe Paterno for his unparalleled success with both the Penn State football program and the University, resulting in 400 wins as head coach; and 
(2)commends Joe Paterno for setting an on- and off-the-field example of honor, success, integrity, and respect for thousands of players, coaches, students, and fans throughout the Nation. 
 
Lorraine C. Miller,Clerk.
